Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James Heslin on 05/19/2021.
The application has been amended as follows: 
Claim 6, line 2 recites "of the drive pawl assembly" which is removed.
Claim 9, line 3 recites “the locking pawl assembly” which is amended to be "the locking pawl".
Claim 11, line 5 recites “a plunger bar” which is amended to be “the plunger bar”.
Claim 11, line 6 recites “a drive plunger” which is amended to be “the drive plunger”.
 Claim 11, line 8 recites "the syringe" which is amended to be "the pre-filled syringe". 
Claim 11, lines 12 recites "the syringe" which is amended to be "the pre-filled syringe".

The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the closest prior art of record is U.S. Patent No. 4,022,207 to Citrin.  Citrin teaches a syringe exostructure comprising a main body (Fig. 1, 38), a drive plunger (40), a plunger bar (42), a drive pawl (52), and a locking pawl (98).  Citrin does not teach wherein the locking pawl extends 
Regarding Claim 11, the claim recites the method step of providing a syringe exostructure as in Claim 1.  The syringe exostructure of claim 1 is allowable and thus claim 11 is allowable.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J CRAWFORD whose telephone number is (571)272-6491.  The examiner can normally be reached on M-F, 8:00a - 4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/JOHN J CRAWFORD/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783